Lumpkin, P. J.
1. When it is affirmatively shown by direct and positive evidence that mortgages attacked as fraudulent are bona fide because given to secure debts actually due by the mortgagor, and there is no evidence to the contrary, they should be treated as valid subsisting liens upon the property which they cover.
2. The present case, upon its undisputed facts, is controlled by the decision of this court in Atlanta B. & I. Co. v. Bluthenthal, 101 Ga. 541, and the cases there cited.
3. The court erred in granting an injunction and appointing a receiver.

Judgment reversed.


All concurring, except Cobb, J., absent.